Exhibit 10.1

CONAGRA FOODS, INC. 2014 STOCK PLAN
SECTION 1
NAME AND PURPOSE

1.1 Name. The name of the plan shall be the ConAgra Foods, Inc. 2014 Stock Plan
(the “Plan”).

1.2 Purpose of Plan. The purpose of the Plan is to foster and promote the
long-term financial success of the Company and increase stockholder value by
(a) motivating performance by means of stock incentives, (b) encouraging and
providing for the acquisition of an ownership interest in the Company by
Participants and (c) enabling the Company to attract and retain the services of
a management team responsible for the long-term financial success of the
Company. If approved by ConAgra Foods, Inc.’s stockholders, the Plan shall
replace the 2009 Plan, and no further awards shall be made under the 2009 Plan.

SECTION 2
DEFINITIONS

2.1 Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:



  (a)   “1995 Plan” means the ConAgra Foods 1995 Stock Plan.



  (b)   “2000 Plan” means the ConAgra Foods 2000 Stock Plan.



  (c)   “2006 Plan” means the ConAgra Foods 2006 Stock Plan.



  (d)   “2009 Plan” means the ConAgra Foods 2009 Stock Plan.



  (e)   “Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a particular section of the Act shall include all successor
sections and shall also be deemed to include all related regulations, rules and
interpretations.



  (f)   “Agreement” means the agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee that sets forth
the terms and conditions of one or more Awards granted to a Participant under
the Plan. An Agreement may be in any electronic medium, may be limited to a
notation on the books and records of the Company and, unless otherwise
determined by the Committee, need not be signed by a representative of the
Company or a Participant.



  (g)   “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Performance Share or Other Stock-Based Award granted under the Plan, including
Awards combining two or more types of the foregoing Awards in a single grant.



  (h)   “Board” means the Board of Directors of ConAgra Foods, Inc.



  (i)   “Change of Control” has the meaning set forth in Section 11.5.



  (j)   “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a particular section of the Code shall include all successor
sections and shall also be deemed to include all related regulations, rules and
interpretations.



  (k)   “Committee” means the Human Resources Committee of the Board, or its
successor, or such other committee of the Board to which the Board delegates
power to act under or pursuant to the provisions of the Plan.



  (l)   “Company” means ConAgra Foods, Inc., a Delaware corporation (and any
successor thereto) and its Subsidiaries.



  (m)   “Eligible Director” means a person who is serving as a member of the
Board and who is not an Employee.



  (n)   “Employee” means any employee of the Company.



  (o)   “Executive Incentive Plan” means the ConAgra Foods Executive Incentive
Plan, as in effect from time to time, or any successor plan.



  (p)   “Fair Market Value” means, on any date, the closing price of the Stock
as reported on the New York Stock Exchange (or on such other recognized market
or quotation system on which the trading prices of the Stock are principally
traded or quoted at the relevant time) on such date. In the event that there are
no Stock transactions reported on such exchange (or such other system) on such
date, Fair Market Value means the closing price on the immediately preceding
date on which Stock transactions were so reported. The Committee is authorized
to adopt another Fair Market Value pricing method, provided such method is
stated in the Agreement, and is in compliance with the fair market value pricing
rules set forth in Code Section 409A.



  (q)   “Incentive Stock Options” means Options that are intended to qualify as
“incentive stock options” under Code Section 422 or any successor provision.



  (r)   “Incumbent Board” has the meaning set forth in Section 11.5(b).



  (s)   “Option” means the right to purchase Stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either
(i) an Incentive Stock Option or (ii) a Nonqualified Stock Option.



  (t)   “Other Stock-Based Award” means an award of a share of Stock or a unit
of Stock to a Participant that is denominated or payable in, valued in whole or
in part by reference to, or is otherwise based on the Fair Market Value of, a
share of Stock, in each case subject to such terms and conditions as the
Committee may determine.



  (u)   “Participant” means any Employee, Eligible Director, or consultant
(provided that such person satisfies the Form S-8 definition of an “employee”)
designated by the Committee to participate in the Plan.



  (v)   “Performance Share” means an award for which the grant, issuance,
retention, vesting and/or settlement is subject to the satisfaction of one or
more of the performance criteria established by the Committee or under the
Executive Incentive Plan, if applicable.



  (w)   “Plan” means this ConAgra Foods, Inc. 2014 Stock Plan, as in effect from
time to time.



  (x)   “Predecessor Plans” means collectively, the 2009 Plan, the 2006 Plan,
the 2000 Plan, and the 1995 Plan.



  (y)   “Qualified Performance-Based Award” means an Award (or a specified
portion of an Award) to a Participant that is intended to satisfy the
requirements for “qualified performance-based compensation” under Code
Section 162(m).



  (z)   “Restricted Stock” means a share of Stock granted to a Participant
subject to such restrictions as the Committee may determine.



  (aa)   “Restricted Stock Unit” means the right to receive or vest with respect
to one or more shares of Stock (or as otherwise determined by the Committee),
subject to such terms and conditions as the Committee may establish.



  (bb)   “Stock” means the Common Stock of ConAgra Foods, Inc., par value $5.00
per share.



  (cc)   “Stock Appreciation Right” or “SAR” means the right, subject to such
terms and conditions as the Committee may determine, to receive an amount in
cash or Stock, or a combination of the foregoing, as determined by the
Committee, equal to the excess of (i) the aggregate Fair Market Value, as of the
date such SAR is exercised, of the number shares of Stock covered by the SAR
being exercised over (ii) the aggregate exercise price of such SAR.



  (dd)   “Subsidiary” means any corporation, partnership, joint venture or other
entity in which ConAgra Foods, Inc. owns, directly or indirectly, 25% or more of
the voting power or of the capital interest or profits interest (within the
meaning of Code Section 414(c)) of such entity.



  (ee)   “Voting Power” means, at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
members of the Board in the case of ConAgra Foods, Inc., or members of the board
of directors or similar body in the case of another entity.

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

SECTION 3
ELIGIBILITY AND PARTICIPATION

The only persons eligible to participate in the Plan shall be those Participants
selected by (1) the Committee, or (2) a designee to whom such authority has been
delegated by the Committee pursuant to Section 4.4.

SECTION 4
POWERS OF THE COMMITTEE

4.1 Committee Members. Subject to Section 4.4, the Plan shall be administered by
the Committee comprised of no fewer than two members of the Board. Each
Committee member shall satisfy the requirements for (a) an “independent
director” for purposes of the Company’s Corporate Governance Principles, (b) an
“independent director” under any rules and regulations of the stock exchange or
other recognized market or quotation system on which the Stock is principally
traded or quoted at the relevant time, (c) a “non-employee director” for
purposes of Rule 16b-3 under the Act, and (d) an “outside director” under Code
Section 162(m). If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan (with such
recusals as may be appropriate) that would otherwise be the responsibility of
the Committee.

4.2 Power to Grant. The Committee shall determine the Participants to whom
Awards shall be granted, the type or types of Awards to be granted, the number
of shares of Stock subject to each Award, and the terms and conditions of any
and all such Awards. The Committee may establish different terms and conditions
for different types of Awards, for different Participants receiving the same
type of Awards, and for the same Participant for each Award such Participant may
receive, whether or not granted at different times.

4.3 Administration. The Committee shall be responsible for the administration of
the Plan. The Committee, by majority action thereof, is authorized to prescribe,
amend, and rescind rules and regulations relating to the Plan, to provide for
conditions deemed necessary or advisable to protect the interests of the
Company, and to make all other determinations necessary or advisable for the
administration and interpretation of the Plan in order to carry out its
provisions and purposes. Determinations, interpretations, or other actions made
or taken by the Committee pursuant to the provisions of the Plan shall be final,
binding, and conclusive for all purposes and upon all persons.

4.4 Delegation by Committee. To the full extent permitted by law and the rules
of any exchange on which the shares of Stock are traded, the Committee may, at
any time and from time to time: (a) delegate to one or more of its members any
or all of its responsibilities and powers, including all responsibilities and
authority described under Sections 4.2 and 4.3; (b) delegate to any individual
officer of the Company the authority to designate recipients of Awards and the
number and type of Awards granted (although such officer cannot use this
authority to grant awards to an employee who is an officer, Eligible Director,
or more than 10% beneficial owner of any class of ConAgra Foods, Inc.’s equity
securities that is registered pursuant to Section 12 of the Act, as determined
by the Committee in accordance with Section 16 of the Act, or himself or
herself); and (c) grant authority to Employees or designate Employees of the
Company to execute documents on behalf of the Committee or to otherwise assist
the Committee in the administration and operation of the Plan. Nothing in this
Section 4.4, however, shall permit the grant of an Award, other than by two or
more “outside directors,” to any officer or other Employee who is, or is
determined by the Committee to be likely to become, a “covered employee” within
the meaning of Section 162(m) of the Code (or any successor provision).

4.5 International Participants.  Notwithstanding any provision of the Plan to
the contrary, in order to foster and promote achievement of the purposes of the
Plan or to comply with provisions of laws in other countries in which the
Company operates or has employees, the Committee, in its sole discretion, shall
have the power and authority to (a) determine which Participants (if any)
employed by the Company outside the United States are eligible to participate in
the Plan, (b) modify the terms and conditions of any Awards made to such
Participants, and (c) establish subplans and modified Option exercise procedures
and other Award terms and procedures to the extent such actions may be necessary
or advisable. No such special terms, supplements, amendments or restatements,
however, shall include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Company.

SECTION 5
STOCK SUBJECT TO PLAN

5.1 Number. Subject to the provisions of Sections 5.4 and 5.5, the number of
shares of Stock subject to Awards under the Plan may not exceed (a) 30,000,000
shares of Stock (less one share of Stock for every share of Stock subject to
awards granted after July 28, 2014 under the 2009 Plan, provided that no awards
may be granted under the 2009 Plan after the effective date of the Plan), plus
(b) any shares of Stock subject to an outstanding award under the Predecessor
Plans that for any reason after July 28, 2014 is cancelled, terminates, lapses,
expires, is forfeited, becomes unexercisable for any other reason or is settled
for cash (in whole or in part) to the extent of such cancellation, termination,
lapse, expiration, forfeiture, unexercisability or cash settlement; provided,
however, that the following shares of Stock subject to an award under the
Predecessor Plans may not again be made available for issuance of Awards under
the Plan: (x) shares used to pay the exercise price of an outstanding award,
(y) shares used to pay withholding taxes related to an outstanding stock option
or SAR award, or (z) shares not issued or delivered as a result of the net
settlement of an outstanding SAR; provided, further, however, that in the event
withholding tax liabilities arising from an outstanding award under the
Predecessor Plans other than a stock option or SAR are satisfied after July 28,
2014 by the tendering of shares (either actually or by attestation) or by the
withholding of shares by the Company, the shares so tendered or withheld shall
again be available for Awards under the Plan; provided, however, that such
recycling of shares for tax withholding purposes is limited to 10 years from the
date of stockholder approval of the Plan if such recycling involves shares that
have actually been issued by the Company. In the event that the Company
repurchases shares with Option proceeds or proceeds from stock option exercises
under a Predecessor Plan, such shares will not be added to the limit described
above. The shares to be delivered under the Plan may consist, in whole or in
part, of treasury Stock or authorized but unissued Stock, not reserved for any
other purpose.

5.2 Limit on Incentive Stock Options. Notwithstanding anything in this Section
5, or elsewhere in this Plan, to the contrary and subject to adjustment as
provided in Section 5.5 of this Plan, the aggregate number of shares of Stock
actually issued or transferred by the Company upon the exercise of Incentive
Stock Options will not exceed 30,000,000.

5.3 Other Limits. Notwithstanding anything in this Section 5 or elsewhere in
this Plan to the contrary, and subject to adjustment as provided in Section 5.5:



  (a)   The maximum number of shares of Stock that may be subject to Awards
granted to any one Participant in any fiscal year under the Plan is 10% of the
initial aggregate number of shares of Stock available for Awards under
Section 5.1.



  (b)   A maximum of 50% of shares of Stock available for issuance under the
Plan may be issued as Awards other than Options or SARs.

5.4 Cancelled, Terminated, Forfeited or Surrendered Awards. Any shares of Stock
subject to an Award that for any reason is cancelled, is terminated, lapses,
expires, is forfeited, becomes unexercisable for any other reason or is settled
for cash (in whole or in part) will, to the extent of such cancellation,
termination, lapse, expiration, forfeiture, unexercisability or cash settlement,
again be available for Awards under the Plan; provided, however, that the
following shares of Stock may not again be made available for issuance of Awards
under the Plan: (a) shares used to pay the exercise price of an outstanding
Award, (b) shares used to pay withholding taxes related to an outstanding Option
or SAR Award, or (c) shares not issued or delivered as a result of the net
settlement of an outstanding SAR. In the event withholding tax liabilities
arising from an Award other than an Option or SAR are satisfied by the tendering
of shares (either actually or by attestation) or by the withholding of shares by
the Company, the shares so tendered or withheld shall again be available for
Awards under the Plan; provided, however, that such recycling of shares for tax
withholding purposes is limited to 10 years from the date of stockholder
approval of the Plan if such recycling involves shares that have actually been
issued by the Company.

5.5 Adjustment in Capitalization. If any change in corporate capitalization,
such as a stock split, reverse stock split, or stock dividend, or any corporate
transaction such as a reorganization, reclassification, merger, consolidation,
combination or separation, including a spin-off, of the Company or sale or other
disposition by the Company of all or a portion of its assets, any other change
in the Company’s corporate structure, or any distribution to stockholders (other
than a cash dividend that is not an extraordinary cash dividend) results in the
outstanding shares of Stock, or any securities exchanged therefor or received in
their place, being exchanged for a different number or class of shares or other
securities of ConAgra Foods, Inc., or for shares of stock or other securities of
any other corporation (or new, different or additional shares or other
securities of ConAgra Foods, Inc. or of any other corporation being received by
the holders of outstanding shares of Stock), or a material change in the market
value of the outstanding shares of Stock as a result of the change, transaction
or distribution, then equitable adjustments shall be made by the Committee, as
it determines are necessary and appropriate, in:  (a) the number and type of
shares of Stock (or other property) available for the grant of Awards, and the
share limits and related provisions, under Section 5, (b) the number and type of
shares (or other property) and exercise price with respect to outstanding
Options and SARs, and (c) the number, prices and dollar value of other
outstanding Awards; provided, however, that any adjustment to the number
specified in Section 5.2 will be made only if and to the extent that such
adjustment would not cause any Option intended to qualify as an Incentive Stock
Option to fail to so qualify. Moreover, in the event of any such transaction or
event or in the event of a Change of Control, the Committee, in its discretion,
will provide in substitution for any or all outstanding awards under this Plan
such alternative consideration (including cash), if any, as it, in good faith,
may determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced in a manner that complies with
Section 409A of the Code. In addition, for each Option or SAR with an exercise
price greater than the consideration offered in connection with any such
transaction or event described in this Section 5.5 or a Change of Control, the
Committee may in its sole discretion elect to cancel such Option or SAR without
any payment to the person holding such Option or SAR. Notwithstanding the
foregoing, in no event shall this Section 5.5 be construed to permit a
modification (including a replacement) of an Option or SAR if such modification
either: (y) would result in accelerated recognition of income or imposition of
additional tax under Code Section 409A; or (z) would cause the Option or SAR
subject to the modification (or cause a replacement Option or SAR) to be subject
to Code Section 409A, provided that the restriction of this clause (z) shall not
apply to any Option or SAR that, at the time it is granted or otherwise, is
designated as being deferred compensation subject to Code Section 409A. Any
adjustment by the Committee shall be conclusive and binding for all purposes of
the Plan.

5.6 Dividend Equivalent Rights. No dividends or dividend equivalents shall be
paid on Options or SARs. The Committee may at the time of the grant of a
Restricted Stock, Restricted Stock Unit, Performance Share, or Other Stock-Based
Award provide that any dividends declared on common stock or dividend
equivalents be (a) paid to the Participant, (b) accumulated for the benefit of
the Participant and paid to the Participant only after the expiration of any
restrictions, or (c)not paid or accumulated; provided, however, that dividend
equivalents or other distributions on Stock underlying Awards with restrictions
that lapse as a result of the achievement of one or more performance goals will
be deferred until and paid contingent upon the achievement of the applicable
performance goals.

5.7 Assumed, Converted or Substitute Awards. Notwithstanding anything in this
Plan to the contrary:



  (a)   Awards may be granted under this Plan in substitution for or in
conversion of, or in connection with an assumption of, stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares or other stock or stock-based awards held by awardees of an entity
engaging in a corporate acquisition or merger transaction with the Company. Any
conversion, substitution or assumption will be effective as of the close of the
merger or acquisition, and, to the extent applicable, will be conducted in a
manner that complies with Code Section 409A. The awards so granted may reflect
the original terms of the awards being assumed or substituted or converted for
and need not comply with other specific terms of this Plan, and may account for
Stock substituted for the securities covered by the original awards and the
number of shares subject to the original awards, as well as any exercise or
purchase prices applicable to the original awards, adjusted to account for
differences in stock prices in connection with the transaction.



  (b)   In the event that a company acquired by the Company or with which the
Company merges has shares available under a pre-existing plan previously
approved by stockholders and not adopted in contemplation of such acquisition or
merger, the shares available for grant pursuant to the terms of such plan (as
adjusted, to the extent appropriate, to reflect such acquisition or merger) may
be used for awards made after such acquisition or merger under the Plan;
provided, however, that awards using such available shares may not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan absent the acquisition or merger, and may only be made to
individuals who were not employees or directors of the Company prior to such
acquisition or merger.



  (c)   Any shares of Stock that are issued or transferred by, or that are
subject to any awards that are granted by, or become obligations of, the Company
under Sections 5.7(a) or 5.7(b) above will not count against the limits
contained in Section 5 of the Plan, provided in each case that the requirements
for the exemption for mergers and acquisitions under rules and regulations of
the stock exchange or other recognized market or quotation system on which the
Stock is principally traded or quoted at the relevant time are met. In addition,
no shares of Stock that are issued or transferred by, or that are subject to any
awards that are granted by, or become obligations of the Company under
Sections 5.7(a) and 5.7(b) above will be added to the aggregate plan limit
contained in Section 5.1 of the Plan.

SECTION 6
STOCK OPTIONS

6.1 Grant of Options. Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options granted under the Plan
may be of two types: (a) Incentive Stock Options and (b) Nonqualified Stock
Options. Each Option shall be evidenced by an Option Agreement that shall
specify the type of Option granted, the exercise price, the duration of the
Option, the number of shares of Stock to which the Option pertains, the
exercisability (if any) of the Option, including in the event of death,
retirement, disability, termination of employment, or Change of Control, and
such other terms and conditions not inconsistent with the Plan as the Committee
shall determine. Only Participants who are Employees shall be eligible to
receive Incentive Stock Options.

6.2 Option Price. Subject to adjustments to an exercise price permitted pursuant
to Section 5.5 or as permitted under Section 5.7, Nonqualified Stock Options and
Incentive Stock Options granted pursuant to the Plan shall have an exercise
price which is not less than the Fair Market Value on the date the Option is
granted.

6.3 Exercise of Options. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee may impose, subject to the Committee’s right to
accelerate the exercisability of such Option in its discretion. Notwithstanding
the foregoing, no Option shall be exercisable for more than ten years after the
date on which it is granted. In addition, the Committee may provide in any
Agreement for the automatic exercise of an Option upon such terms and conditions
as established by the Committee.

6.4 Payment. The Committee shall establish procedures governing the exercise of
Options, which shall require that notice of exercise be given and that the
Option price be paid in full in cash or cash equivalents, including by personal
check, at the time of exercise or pursuant to any arrangement that the Committee
shall approve. The Committee may, in its discretion, permit a Participant to
make payment (a) by tendering, by either actual delivery of shares or by
attestation, shares of Stock already owned by the Participant valued at its Fair
Market Value on the date of exercise or (b) by electing to have the Company
retain Stock which would otherwise be issued on exercise of the Option, valued
at its Fair Market Value on the date of exercise. Subject to applicable law, the
Committee may permit a Participant to elect to pay the exercise price upon the
exercise of an Option by irrevocably authorizing a third party to sell shares of
Stock (or a sufficient portion of the shares) acquired upon the exercise of the
Option and remit to the Company a sufficient portion of the sale proceeds to pay
the entire exercise price and any withholding taxes resulting from such
exercise. The Committee may approve other methods of payment. As soon as
practicable after receipt of a notice of exercise and full payment of the
exercise price, the Company shall deliver to the Participant, either by
electronic means or by stock certificate or certificates, the acquired shares of
Stock.

6.5 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, except with respect to the Committee’s discretion to terminate or
adjust awards under Section 11.5, no term of this Plan relating to Incentive
Stock Options shall be interpreted, amended or altered, nor shall any discretion
or authority granted under the Plan be so exercised, so as to disqualify the
Plan under Code Section 422, or, without the consent of any Participant affected
thereby, to cause any Incentive Stock Option previously granted to fail to
qualify for the Federal income tax treatment afforded under Code Section 421.

6.6 No Reload Grants. Options shall not be granted under the Plan in
consideration for the delivery of Stock to the Company in payment of the
exercise price and/or tax withholding obligation under any other Option or SAR.

SECTION 7
DIRECTOR AWARDS

7.1 Director Awards. Any Award, or formula for granting an Award, under the Plan
to Eligible Directors shall be approved by the Board. With respect to Awards to
such directors, all rights, powers and authorities vested in the Committee under
the Plan shall instead be exercised by the Board. Subject to adjustment as
provided in Section 5.5. of this Plan, the maximum number of shares of Stock
with respect to which Awards may be granted to any one Participant who is an
Eligible Director in any fiscal year under the Plan is 40,000.

SECTION 8
STOCK APPRECIATION RIGHTS

8.1 SARs In Tandem with Options. SARs may be granted to Participants in tandem
with any Option granted under the Plan, either at or after the time of the grant
of such Option, subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine. Each SAR granted in
tandem with an Option shall only be exercisable to the extent that the
corresponding Option is exercisable, and shall terminate upon termination or
exercise of the corresponding Option. Upon the exercise of any SAR granted in
tandem with an Option, the corresponding Option shall terminate.

8.2 Other SARs. SARs may also be granted to Participants separately from any
Option, subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine.

8.3 SAR Price. Subject to adjustments to an exercise price permitted pursuant to
Section 5.5 or as permitted under Section 5.7, SARs granted pursuant to the Plan
shall have an exercise price which is not less than the Fair Market Value on the
date the SAR is granted.

8.4 Exercise of SARs. SARs awarded to a Participant under the Plan shall be
exercisable at such times and shall be subject to such restrictions and
conditions as the Committee may impose, and the Committee may provide for the
earlier exercisability of such SARs, including in the event of the retirement,
death or disability of the Participant or a Change of Control. Notwithstanding
the foregoing, no SAR shall be exercisable for more than ten years after the
date on which it is granted. In addition, the Committee may provide in any
Agreement for the automatic exercise of a SAR upon such terms and conditions as
established by the Committee.

8.5 Payment. The Committee shall establish procedures governing the exercise of
SARs, which shall require that notice of exercise be given and that the
Participant satisfy any tax withholding requirements resulting from such
exercise as provided in Section 11.4. As soon as practicable after receipt of a
notice of exercise and full payment of any withholding taxes, the Company shall
deliver to the Participant either by electronic means or by stock certificate or
certificates the acquired shares of Stock.

8.6 No Reload Grants. SARs shall not be granted under the Plan in consideration
for the delivery of Stock to the Company in payment of the exercise price and/or
tax withholding obligation under any other SAR or Option.

SECTION 9
RESTRICTED STOCK; OTHER STOCK-BASED AWARDS; CERTAIN LIMITATIONS ON AWARDS

9.1 General. Restricted Stock, Restricted Stock Units, Other Stock-Based Awards,
and Performance Shares may be granted to Participants at such times and in such
amounts, and subject to such other terms and conditions not inconsistent with
the Plan, as shall be determined by the Committee.

9.2 Grant of Restricted Stock. Each grant of Restricted Stock shall be subject
to such restrictions, which may relate to continued employment with the Company,
performance of the Company or the Participant, or other restrictions, as the
Committee may determine. The Committee may provide for the earlier termination
of such restrictions, including in the event of the retirement, death or
disability of the Participant or a Change of Control; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change of Control) where such action would result in the loss of the otherwise
available exemption of the Award under Code Section 162(m).

9.3 Other Stock-Based Awards, General. Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive or vest with respect to, one
or more shares of Stock (or the equivalent cash value of such Stock) upon the
completion of a specified period of service, the occurrence of an event, and/or
the attainment of one or more performance objectives. Such Other Stock-Based
Awards may include Restricted Stock Units, Performance Shares, and Stock awards
permitted under Sections 7.1 and 9.5. Notwithstanding anything to the contrary
contained in this Plan, any grant of an Award under this Section 9.3 may provide
for the earning or vesting of, or earlier elimination of restrictions applicable
to, such Other Stock-Based Award, including in the event of the retirement,
death or disability of the Participant or a Change of Control; provided,
however, that no such adjustment will be made in the case of a Qualified
Performance-Based Award (other than in connection with the death or disability
of the Participant or a Change of Control) where such action would result in the
loss of the otherwise available exemption of the Award under Code
Section 162(m).



  (a)   Restricted Stock Unit. Settlement of a Restricted Stock Unit upon
expiration of the deferral or vesting period shall be made in Stock or otherwise
as determined by the Committee.



  (b)   Performance Shares Generally. Each grant of Performance Shares shall be
subject to the satisfaction of one or more of the performance goals established
by the Committee with respect to the performance period established by the
Committee. After the applicable performance period has ended, the Committee
shall determine if all or any portion of the Performance Share Award is earned
by a Participant. The earned portion of a Performance Share Award may be paid
out in shares of Stock or cash, or a combination of the foregoing, as the
Committee may determine.

9.4 Awards Subject to Code Section 162(m). The special rules of this Section 9.4
shall apply with respect to Qualified Performance-Based Awards. For the
avoidance of doubt, the Committee may grant Awards subject to performance goals
that are either Qualified Performance-Based Awards or are not Qualified
Performance-Based Awards. The performance goals selected by the Committee for
any Qualified Performance-Based Awards shall be based on one or more of the
performance measures described below in this Section 9.4.



  (a)   The specific performance goal(s) and measure(s) for each such Qualified
Performance-Based Award shall be established in writing by the Committee within
ninety days after the commencement of the performance period (or within such
other time period as may be required by Code Section 162(m)) to which the
performance goal(s) and measure(s) relates or relate. Shares of Stock subject to
such Qualified Performance-Based Awards shall be payable following the
completion of each performance period (unless deferred consistent with Code
Section 409A), and only after certification in writing by the Committee that the
specified performance goal(s) established under the Plan was or were achieved.
Unless the Committee specifies otherwise in the terms of such a Qualified
Performance-Based Awards, payment shall be made on or before the later of
(i) the fifteenth day of the third month that begins after the month containing
the end of the applicable fiscal year (with the applicable fiscal year being the
fiscal year containing the end of the performance period for which performance
is certified), or (ii) the fifteenth day of the third month that begins after
the end of the Participant’s tax year that contains the end of the performance
period for which performance is certified. Such Qualified Performance-Based
Awards may be paid in cash or shares of Stock, or a combination of the
foregoing, as determined by the Committee. In determining whether any
performance goal was attained and whether any performance goal should be
adjusted during a performance period, the rules in the Executive Incentive Plan
and any specific adjustment criteria adopted by the Committee at the time of
grant of such Qualified Performance-Based Awards shall apply. Notwithstanding
the foregoing, the Committee may not make any adjustment to performance goals in
the case of a Qualified Performance-Based Award (other than in connection with a
Change of Control) where such action would result in the loss of the otherwise
available exemption of the Qualified Performance-Based Awards under Code
Section 162(m).



  (b)   The performance measures for Qualified Performance-Based Awards will be
selected from the following measures: cash flow; free cash flow; operating cash
flow; earnings; market share; economic value added; achievement of annual
operating budget; profits; profit contribution margins; profits before taxes;
profits after taxes; operating profit; return on assets; return on investment;
return on equity; return on invested capital; gross sales; net sales; sales
volume; stock price; total stockholder return; dividend ratio; price-to-earnings
ratio; expense targets; operating efficiency; customer satisfaction metrics;
working capital targets; the achievement of certain target levels of innovation
and/or development of products; measures related to acquisitions or
divestitures; formation or dissolution of joint ventures; corporate bond rating
by credit agencies; debt to equity or leverage ratios; or financial performance
measures determined by the Committee that are sufficiently similar to the
foregoing as to be permissible under Code Section 162(m).



  (c)   If more than one individual performance measure is specified by the
Committee in defining performance goals for a Qualified Performance-Based Award,
the Committee shall also specify, in writing, whether one, all or some other
number of such performance goals must be attained in order for the performance
measures to be met. With respect to any award that is not intended to be a
Qualified Performance-Based Award, the Committee may use performance measures
that are different than those set forth in subsection (b) above.



  (d)   Each performance goal may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Participant or of one or more of the Subsidiaries, divisions, departments,
regions, functions or other organizational units within the Company. Each
performance goal may be based upon growth, may be made relative to the
performance of other companies or subsidiaries, divisions, departments, regions,
functions or other organizational units within such other companies, may be made
relative to an index or one or more of the performance goals themselves, may be
based on or otherwise employ comparisons based on internal targets or the past
performance of the Company and, in the case of earnings-based measures, may use
or employ comparisons relating to capital, stockholders’ equity and/or shares
outstanding, investments or assets or net assets.

9.5 Certain Limitations on Awards. Except as set forth in the following
sentence, or as specified by the Committee in an Award with respect to the
occurrence of a Change of Control, death, disability or termination of
employment, no Award (other than an Option or SAR) based on performance goals
shall be based on a performance period of less than one year, and no Award
(other than an Option or SAR) that is conditioned on continued employment or the
passage of time shall provide for vesting in less than three years from the
grant date of the Award; provided, however, that partial vesting pursuant to an
Agreement may occur during each year of such 3-year period. Notwithstanding the
foregoing, a maximum of 5% of the aggregate number of shares of Stock available
for issuance under this Plan may be issued as Other Stock-Based Awards,
Restricted Stock, Restricted Stock Units or Performance Shares that do not
comply with the applicable three-year or one-year minimum vesting requirements
set forth in this Plan. The limitations of this Section 9.5 shall not apply to
Awards under Section 5.7 of this Plan.

SECTION 10
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

10.1. General. The Board may from time to time amend, modify or terminate any or
all of the provisions of the Plan, subject to the provisions of this
Section 10.1.  No amendment or termination shall be adopted or effective if it
would result in accelerated recognition of income or imposition of additional
tax under Code Section 409A or, except as otherwise provided in the amendment,
would cause amounts that were not otherwise subject to Code Section 409A to
become subject to Section 409A. Furthermore, the Board may not make any
amendment which would materially (a) modify the requirements for participation
in the Plan, (b) increase the number of shares of Stock subject to Awards under
the Plan pursuant to Section 5.1, (c) change the minimum exercise price for
stock options or SARs as provided in Section 6.2 and Section 8.3, or (d) extend
the term of the Plan, in each case without the approval of a majority of the
outstanding shares of Stock entitled to vote thereon. Except as specifically
provided in the Plan or except to the minimum extent necessary to comply with
applicable law, no amendment or modification of the Plan shall materially and
adversely affect the rights of any Participant with respect to a previously
granted Award without the written consent of the Participant.

10.2. Amendment of Agreement.



  (a)   If permitted by Code Section 409A and Code Section 162(m), the Committee
may, at any time, amend the terms of outstanding Awards in a manner not
inconsistent with the terms of the Plan, except in the case of a Qualified
Performance-Based Award (other than in connection with the Participant’s death
or disability, or a Change of Control) where such action would result in the
loss of the otherwise available exemption of the award under Code
Section 162(m); provided, however, that except as provided in Section 11.5 or
Section 5.5, or except to the minimum extent necessary to comply with applicable
law, if such amendment is materially adverse to the Participant, as determined
by the Committee, the amendment shall not be effective unless and until the
Participant consents, in writing, to such amendment. To the extent not
inconsistent with the terms of the Plan, the Committee may, at any time, amend
the terms of an outstanding Award in a manner that is not unfavorable to the
Participant without the consent of such Participant.



  (b)   Except for adjustments as provided in Section 5.5 or in connection with
a Change of Control, the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Options or SARs, or cancel outstanding
Options or SARs in exchange for cash, other Awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs, without approval of the Company’s stockholders. The immediately preceding
sentence is intended to prohibit the repricing of “underwater” Options and SARs
and will not be construed to prohibit the adjustments provided for in
Section 5.5 of the Plan.

10.3. Detrimental Activity and Recapture Provisions.  All Awards shall be
subject to the Committee’s right to cancel such Awards and/or to impose
forfeitures to the extent required under Section 304 of the Sarbanes-Oxley Act
of 2002.  Subject to other terms and conditions as may be specified in an
Agreement, if the Committee determines that a present or former Employee or
Eligible Director has (a) used for profit or disclosed to unauthorized persons,
confidential or trade secrets of the Company, (b) breached any contract with or
violated any fiduciary obligation to the Company, or (c) engaged in any conduct
which the Committee determines is injurious to the Company, the Committee may
cause that Employee or Eligible Director to forfeit his or her outstanding
Awards under the Plan. In addition, notwithstanding anything in this Plan to the
contrary, any Agreement may also provide for the cancellation or forfeiture of
an Award or the forfeiture and repayment to the Company of any gain related to
an Award, or other provisions intended to have a similar effect, upon such terms
and conditions as may be required by the Committee or under Section 10D of the
Act, and any applicable rules or regulations promulgated by the Securities and
Exchange Commission or any national securities exchange or national securities
association on which the Stock may be traded.

SECTION 11
MISCELLANEOUS PROVISIONS

11.1. Nontransferability of Awards. Except as otherwise provided by the
Committee, no Awards granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. In no event will any Award granted under the
Plan be transferred for value.

11.2. Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingent or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his or her death. Each
designation will revoke all prior designations by the same Participant and will
be effective only when filed in writing with the Company during the
Participant’s lifetime. In the absence of any such designation, Awards
outstanding at death may be exercised by the Participant’s surviving spouse, if
any, or otherwise by the Participant’s estate.

11.3. No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company. No individual shall have a right to be
selected as a Participant, or, having been so selected, to receive any future
Awards.

11.4. Tax Withholding. The Company shall have the power to withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy all
withholding tax requirements on any Award under the Plan, and the Company may
defer issuance of Stock until such requirements are satisfied. Unless not
permitted by the Committee at the time of the grant of an Award, a Participant
may elect, subject to such conditions as the Committee shall impose, including
conditions and restrictions intended to comply with securities laws and any
Company policies regarding trading in securities, to satisfy any tax withholding
requirements (a) by having shares of Stock otherwise issuable under the Plan
withheld by the Company or by delivering to the Company previously acquired
shares of Stock, in each case having a Fair Market Value sufficient to satisfy
all or part of the Participant’s statutory minimum applicable withholding tax
obligation associated with the transaction, or (b) by remitting cash or a check.
Unless not permitted by the Committee at the time of grant of an Award and
subject to any rules established by the Company, the Participant shall be able
to satisfy additional tax withholding above the statutory minimum applicable
withholding amounts by delivering to the Company previously acquired shares of
Stock held by the Participant for at least six months, with a Fair Market Value
equal to the additional withholding amounts; provided, however, that the
Participant shall not be entitled to deliver such additional shares if it would
cause adverse accounting consequences for the Company.

11.5. Change of Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Agreement, a “Change of Control” will be
deemed to have occurred upon the occurrence of any of the following events:



  (a)   Individuals who, as of the effective date of this Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any person becoming a member of
the Board subsequent to the effective date of this Plan whose election, or
nomination for the election by the Company’s stockholders, was approved by a
vote of at least a majority of the Board members then comprising the Incumbent
Board shall be, for purposes of this Section 11.5(a), considered as though such
person were a member of the Incumbent Board as of the effective date of this
Plan;



  (b)   Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of ConAgra Foods, Inc.
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the Voting Power of the
reorganized, merged or consolidated entity;



  (c)   A liquidation or dissolution of ConAgra Foods, Inc.; or



  (d)   The sale of all or substantially all of the assets of ConAgra Foods,
Inc.

11.6. Special Rule Related to Securities Trading Policy. The Company has
established a securities trading policy (the “Policy”) relative to disclosure
and trading on inside information as described in the Policy. Under the Policy,
certain Employees and Eligible Directors are prohibited from trading Stock or
other securities of the Company except during certain “window periods” as
described in the Policy. If, under the terms of the Agreement, the last day on
which an Option or SAR can be exercised falls on a date that is not, in the
opinion of counsel to the Company, within a window period permitted by the
Policy, the applicable exercise period shall automatically be extended by this
Section 11.6 until the second business day of, in the opinion of counsel to the
Company, a window period under the Policy, but in no event beyond the expiration
date of the Options or SARs. The Committee shall interpret and apply the
extension automatically provided by the preceding sentence to ensure when
possible without extending the exercise period beyond the expiration date that
in no event shall the term of any Option or SAR expire except during a window
period.

11.7. Agreements with Company. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee may, in
its sole discretion, prescribe. Each grant of an Award to a Participant shall be
evidenced by an Agreement in such form as is determined by the Committee (or,
subject to applicable law, its designee pursuant to Section 4.4) setting forth
the terms and conditions of such Award.

11.8. Company Intent. The Company intends that the Plan and any grants
thereunder comply in all respects with Rule 16b-3 under the Act, and any
ambiguities or inconsistencies in the construction of the Plan or Agreements
shall be interpreted to give effect to such intention. With respect to
Participants covered by the Company’s Executive Incentive Plan and to the extent
(a) necessary for compliance with Code Section 162(m) for the tax deductibility
of an Award that is intended to be exempt from Code Section 162(m), and (b) not
inconsistent with the terms of this Plan, the provisions of the Company’s
Executive Incentive Plan shall apply to Awards under this Plan.

11.9. Unfunded Plan. This Plan shall be unfunded. Bookkeeping accounts may be
established with respect to Participants who are granted Awards under the Plan,
but any such accounts will be used merely as a bookkeeping convenience. The
Company shall not be required to segregate any assets which may at any time be
represented by Awards.

11.10. Fractional Shares. The Company shall not be required to issue any
fractional shares of Stock pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement thereof in cash.

11.11. Code Section 409A. Unless the Committee expressly determines otherwise,
Awards are intended to be exempt from Code Section 409A as stock rights or
short-term deferrals and, accordingly, the terms of any Awards shall be
construed and administered to preserve such exemption (including with respect to
the time of payment following a Change of Control). To the extent that
Section 409A applies to a particular Award granted under the Plan
(notwithstanding the preceding sentence), then the terms of the Award shall be
construed and administered to permit the Award to comply with Section 409A,
including, if necessary, by delaying the payment of any Award payable upon
separation from service to a Participant who is a “specified employee” (as
defined in Code Section 409A and determined consistently for all Company
arrangements that are subject to Code Section 409A), for a period of six months
and one day after such Participant’s separation from service (as defined in Code
Section 409A, but treating the Company as constituting a single service
recipient unless the Committee timely provides otherwise). In the event anyone
is subject to income inclusion, additional interest or taxes, or any other
adverse consequences under Code Section 409A (“Non-compliance”), then neither
the Company, the Committee, the Board nor its or their employees, designees,
agents or contractors shall be liable to any Participant or other persons in
connection with any Non-compliance, except to the extent the Non-compliance was
the direct result of any Company action or failure to act that was undertaken in
bad faith.

11.12. Requirements of Law. The granting of Awards and the issuance of shares of
Stock shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or securities exchanges as may be
required. Each Award is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of shares of Stock issuable pursuant to the Plan is required by
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no Awards shall be granted or payment made or shares of Stock issued, in
whole or in part, unless such listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions as acceptable to
the Committee.

11.13. Effective Date/Termination. The Plan was adopted by the Board of
Directors on July 14, 2014 and shall be effective upon its approval by the
Company’s stockholders at the 2014 annual stockholders’ meeting. No Award shall
be granted under the Plan subsequent to September 19, 2024, or such earlier date
as may be determined by the Board, but all grants made on or prior to such date
will continue in effect thereafter subject to the terms thereof and of this
Plan. No termination of the Plan shall adversely affect any Award previously
granted.

11.14. 2009 Plan. Upon stockholder approval of the Plan pursuant to
Section 11.13, no new awards will be granted under the 2009 Plan.

11.15. Governing Law. The Plan, and all Agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware.

